DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 8 April 2022 is acknowledged.  Claims 1, 4, 9-12, 23, 25, and 29-31 have been amended.  Claims 1, 3-12, and 23-31 are pending.

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites the limitation, “a second magnetization,” in the 7th clause after the preamble.  There is no previously-recited “first magnetization” to render the aforementioned magnetization as a “second” magnetization.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite the limitations, “the second magnet comprising a second alloy of cobalt and iron, a second alloy of cobalt, iron, and boron, or a second alloy of iron and boron, wherein the second alloy comprises layers of tantalum and molybdenum,” and, “the second magnet comprising a second alloy comprising a plurality of layers of tantalum or molybdenum, wherein the second alloy comprises one of a cobalt and iron alloy, a cobalt, iron, and boron alloy, or an iron and boron alloy.”  It is unclear what materials constitute the second alloy.  The second alloy is described as an alloy of either cobalt and iron; cobalt, iron, and boron; or iron and boron.  The claim avoids using an inclusive transitional phrase such as, “comprising,” including,” or, “containing,” such that the claim appears to describe a second alloy that is either only cobalt and iron; only cobalt, iron, and boron; or only iron and boron.  However, the claim further describes the second alloy as comprising a plurality of layers of tantalum or molybdenum.  The claim avoids using the term “further comprising” to describe that the layers of tantalum or molybdenum are additive to the second alloy.  It is unclear how the second alloy of only cobalt and iron; only cobalt, iron, and boron; or only iron and boron is also the second alloy comprising a plurality of layers of tantalum or molybdenum.  For the purposes of applying art, the second alloy will be interpreted as inclusive of at least cobalt, iron, boron, and a plurality of layers of tantalum or molybdenum.
Claim 23 recites the limitation, “the first magnetization,” in the 8th clause after the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-12 and 24-31 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent Application Publication 2013/0299929, hereinafter Watanabe ‘929) of record in view of Chen et al. (US Patent Application Publication 2011/0064969, hereinafter Chen ‘969).
With respect to claim 1, Watanabe ‘929 teaches (FIGs. 3 and 10) a memory device substantially as claimed, comprising:
a magnetic junction (comprising the elements cited below) between a first electrode (9) and a second electrode (7) ([0142]; see FIG. 10), the magnetic junction comprising:
a first magnetic structure (2) comprising:
a first magnet (2c), wherein the first magnet has a first magnetization (fixed) and a first direction ([0036]); and
a second magnet (2a) above (when turned upside-down) the first magnet (2a), the second magnet having the first magnetization and the first direction, and the second magnet comprising a second alloy of cobalt and iron, a second alloy of cobalt, iron, and boron, or a second alloy of iron and boron ([0036, 0083]); and
a first layer (2b) between the first magnet (2c) and the second magnet (2a) ([0036]);
a second layer (4) comprising a metal and oxygen, wherein the second layer is on the first magnetic structure (2) ([0121]);
a third magnet (3) having a second magnetization (free), wherein the third magnet is on the second layer (4) ([0035]);
a second magnetic structure (22) below (when turned upside-down) the first magnetic structure (2) ([0035, 0050-0052]); and
a third layer (21) between the first magnetic structure (2) and the second magnetic structure (22) ([0035]).
	Thus, Watanabe ‘929 is shown to teach all the features of the claim with the exception of:
wherein the first magnet comprises a first alloy of cobalt and between 1 and 20 atomic percent of tungsten; and
wherein the second alloy comprises layers of tantalum or molybdenum.
However, Watanabe ‘929 teaches (FIG. 3) a first, fixed magnetic layer (2c) comprising cobalt and a mixture including between 1 and 20 atomic percent of tungsten such as Co100-xWx (0<x<40 at %) in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer ([0085]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Chen ‘969 teaches employing magnets comprising a plurality of layers of tantalum or molybdenum to provide perpendicular anisotropy ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnet of Watanabe ‘929 comprising an alloy of cobalt and between 1 and 20 atomic percent of tungsten as taught by Watanabe ‘929 in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer, and because the prior art range overlaps with the claimed range; and to have formed the second alloy of Watanabe ‘929 comprising layers of tantalum or molybdenum as taught by Chen ‘969 to provide perpendicular anisotropy.
Further, the specification contains no disclosure of either the critical nature of the claimed concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 4, Watanabe ‘929 teaches wherein the second magnet (2a) comprises the second alloy of cobalt, iron, and boron ([0083]), and wherein the first layer (2b) comprises tantalum, tungsten, or molybdenum ([0084]).
With respect to claims 5 and 26, Watanabe ‘929 teaches wherein the third magnet (3) comprises cobalt, iron, and boron ([0073]), and wherein the second layer (4) comprises magnesium and oxygen ([0121]).

With respect to claim 23, Watanabe ‘929 teaches (FIGs. 3 and 10) a memory device substantially as claimed, comprising:
a magnetic junction (comprising the elements cited below) between a first electrode (9) and a second (7) ([0142]; see FIG. 10), the magnetic junction comprising:
a first magnetic structure (2) comprising:
a first magnet (2c), wherein the first magnet has a fixed magnetization and a first magnetization orientation ([0036]);
a second magnet (2a) having a fixed magnetization and the first magnetization orientation, wherein a second alloy comprises one of a cobalt and iron alloy, a cobalt, iron, and boron alloy, or an iron and boron alloy ([0036, 0083]); and
a first layer (2b) between the first magnet (2c) and the second magnet (2a) ([0036]);
a second layer (4) comprising a metal and oxygen, wherein the second layer is on the first magnetic structure (2) ([0121]);
a third magnet (3) having a second magnetization (free), wherein the third magnet is on the second layer (4) ([0035]);
a second magnetic structure (22) below (when viewed upside-down) the first magnetic structure (2), wherein the second magnetic structure has the first magnetization (fixed) and a second direction opposite the first direction ([0035, 0050-0052]); and
a third layer (21) between the first magnetic structure (2) and the second magnetic structure (22) ([0035]).
	Thus, Watanabe ‘929 is shown to teach all the features of the claim with the exception of:
wherein the first magnet comprises a first alloy of cobalt and between 1 and 20 atomic percent of tungsten; and
wherein the second magnet comprises the second alloy comprising a plurality of layers of tantalum or molybdenum.
However, Watanabe ‘929 teaches (FIG. 3) a first, fixed magnetic layer (2c) comprising cobalt and a mixture including between 1 and 20 atomic percent of tungsten such as Co100-xWx (0<x<40 at %) in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer ([0085]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Chen ‘969 teaches employing magnets comprising a plurality of layers of tantalum or molybdenum to provide perpendicular anisotropy ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnet of Watanabe ‘929 comprising an alloy of cobalt and between 1 and 20 atomic percent of tungsten as taught by Watanabe ‘929 in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer, and because the prior art range overlaps with the claimed range; and to have formed the second magnet comprising the second alloy of Watanabe ‘929 comprising a plurality of layers of tantalum or molybdenum as taught by Chen ‘969 to provide perpendicular anisotropy.
Further, the specification contains no disclosure of either the critical nature of the claimed concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 25, Watanabe ‘929 teaches wherein the second alloy of the second magnet (2a) comprises the cobalt, iron, and boron alloy ([0083]), and wherein the first layer (2b) comprises tantalum, tungsten, or molybdenum ([0084]).

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929 and Chen ‘969 as applied to claims 1 and 23 above, and further in view of Gan et al. (US Patent Application Publication 2018/0076384, hereinafter Gan ‘384) and Chatterjee et al. (US Patent Application Publication 2019/0252601, hereinafter Chatterjee ‘601), both of record.
With respect to claims 3 and 24, Watanabe ‘929 and Chen ‘969 teach the devices as described in claims 1 and 23 above with the exception of the additional limitation wherein the first magnet has a thickness between 0.8nm and 1nm, the second magnet has a thickness between 0.8nm and 1nm, and the first layer has a thickness between 0.3nm and 0.5nm.
However, Gan ‘384 teaches (FIG. 19A) a first magnet (294) having a thickness between 0.8nm and 1nm (“One or more of the magnetic fixed sublayers 294 and 296 may be made of any suitable magnetic material or structure as described above [with respect to the other magnetic fixed sublayers]”; see [0105] of thicknesses of the other magnetic fixed sublayers), and a second magnet (136) having a thickness between 0.8nm and 1nm ([0105]) as suitable thinner thicknesses for magnetic layers.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Chatterjee ‘601 teaches (FIG. 3B) an antiferromagnetic layer (AF) having a thickness between 0.3 and 0.9 nm ([0188]) as a necessary thickness to achieve antiferromagnetic coupling ([0027]).  This thickness overlaps with the claimed thickness.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The first layer (2b) of Watanabe ‘929 may also be an antiferromagnetic layer such as Ru.  One of ordinary skill in the art could apply the dimensions of the antiferromagnetic layer of Chatterjee ‘601 to the antiferromagnetic layer of Watanabe ‘929 with a reasonable expectation of success.
Still further, such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnet and the second magnet of Watanabe ‘929 and Chen ‘969 having a thickness between 0.8nm and 1nm as taught by Gan ‘384 as suitable thinner thicknesses for magnetic layers; and to have formed the first layer of Watanabe ‘929 and Chen ‘969 having a thickness between 0.3nm and 0.5nm as taught by Chatterjee ‘601 as a necessary thickness to achieve antiferromagnetic coupling.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929 and Chen ‘969 as applied to claim 5 above, and further in view of Noh et al. (US Patent Application Publication 2017/0345999, hereinafter Noh ‘999).
With respect to claim 6, Watanabe ‘929 and Chen ‘969 teach the device as described in claim 5 above with the exception of the additional limitation wherein the third magnet further comprises between 1 and 5 atomic percent of molybdenum, tantalum, tungsten, or hafnium.
However, Noh ‘999 teaches (FIG. 3) a free magnetic layer (62 or 66) comprising between 1 and 5 atomic percent of an additional element including molybdenum, tantalum, tungsten, or hafnium ([0020-0021]) to increase the perpendicular magnetic anisotropy value so that the current required to program the free structure is reduced ([0013]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the third magnet of Watanabe ‘929 and Chen ‘969 further comprising between 1 and 5 atomic percent of molybdenum, tantalum, tungsten, or hafnium as taught by Noh ‘999 to increase the perpendicular magnetic anisotropy value so that the current required to program the free structure is reduced, and because the prior art range overlaps with the claimed range.

Claims 7-10 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929 and Chen ‘969 as applied to claims 1 and 23 above, and further in view of Gan ‘384.
With respect to claims 7, 8, 27, and 28, Watanabe ‘929 and Chen ‘969 teach the devices as described in claims 1 and 23 above with the exception of the additional limitations wherein the first magnetic structure further comprises: a fourth magnet on the first layer; and a fourth layer between the fourth magnet and the second magnet; and wherein the fourth magnet comprises cobalt, iron, and boron, and wherein the fourth layer comprises tantalum, tungsten, or molybdenum.
However, Gan ‘384 teaches (FIG. 19A) a first magnetic structure comprising a fourth magnet (134) on a first layer (164) and a fourth layer (138) between the fourth magnet and a second magnet (136); wherein the fourth magnet (134) comprises cobalt, iron, and boron (CoFeB) ([0103]), and wherein the fourth layer (138) comprises tantalum, tungsten, or molybdenum ([0122]) for use in a magnetic memory having high perpendicular anisotropy, minimum offset field, and improved anti-ferromagnetic coupling ([0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnetic structure of Watanabe ‘929 and Chen ‘969 further comprising a fourth magnet on the first layer; and a fourth layer between the fourth magnet and the second magnet; and wherein the fourth magnet comprises cobalt, iron, and boron, and wherein the fourth layer comprises tantalum, tungsten, or molybdenum as taught by Gan ‘384 for use in a magnetic memory having high perpendicular anisotropy, minimum offset field, and improved anti-ferromagnetic coupling.

With respect to claims 9, 10, and 29, Watanabe ‘929 and Chen ‘969 teach the devices as described in claims 1 and 23 above with the exception of the additional limitations wherein the second magnetic structure comprises a stack of bilayers, wherein each of the bilayers comprises a fourth magnet and a non-magnetic layer on the fourth magnet; and wherein the fourth magnet comprises cobalt or iron, and wherein the non-magnetic layer comprises platinum.
However, Gan ‘384 teaches (FIG. 19A) a second magnetic structure (296) comprising a stack of bilayers (CoFe/Pt), wherein each of the bilayers comprises a fourth magnet (CoFe) and a non-magnetic layer (Pt) on the fourth magnet ([0116]) for use in a magnetic memory having high perpendicular anisotropy, minimum offset field, and improved anti-ferromagnetic coupling ([0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second magnetic structure of Watanabe ‘929 and Chen ‘969 comprising a stack of bilayers, wherein each of the bilayers comprises a fourth magnet and a non-magnetic layer on the fourth magnet; and wherein the fourth magnet comprises cobalt or iron, and wherein the non-magnetic layer comprises platinum as taught by Gan ‘384 for use in a magnetic memory having high perpendicular anisotropy, minimum offset field, and improved anti-ferromagnetic coupling.

Claims 11, 12, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929 and Chen ‘969 as applied to claims 1 and 23 above, and further in view Park et al. (US Patent Application Publication 2019/0043548, hereinafter Park ‘548) of record.
With respect to claims 11 and 30, Watanabe ‘929 and Chen ‘969 teach the devices as described in claims 1 and 23 above with the exception of the additional limitation further comprising a fourth layer above the first electrode, wherein the fourth layer has an FCC <111> crystal texture, wherein the fourth layer comprises platinum, and wherein the fourth layer has a thickness between 0.2nm and 5nm.
However, Park ‘548 teaches (FIG. 1) an MRAM comprising an FCC <111> platinum layer (130) having a thickness between 1 nm and 3 nm formed directly below a lowermost magnetic layer (140) and above a first electrode (110) to allow the overlying magnetic layers to grow in a desired crystal direction ([0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed above the first electrode of Watanabe ‘929 and Chen ‘969 a fourth layer, wherein the fourth layer has an FCC <111> crystal texture, wherein the fourth layer comprises platinum, and wherein the fourth layer has a thickness between 0.2nm and 5nm as taught by Park ‘548 to allow the overlying magnetic layers to grow in a desired crystal direction.

With respect to claims 12 and 31, Watanabe ‘929, Chen ‘969, and Park ‘548 teach the devices as described in claims 11 and 30 above, but primary reference Watanabe ‘929 does not explicitly teach the additional limitation further comprising a non-magnetic structure between the fourth layer and the first electrode, wherein the non-magnetic structure comprises one or more layers of tantalum nitride, tantalum, tungsten, or ruthenium.
However, Park ‘548 teaches (FIG. 1) an MRAM comprising a tantalum buffer layer (120) between the fourth layer (130) and the first electrode (110) to eliminate lattice constant mismatch between said first electrode (110) and said fourth layer (130) ([0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed between the fourth layer and the layer acting as the first electrode of Watanabe ‘929, Chen ‘969, and Park ‘548 a non-magnetic structure, wherein the non-magnetic structure comprises one or more layers of tantalum nitride, tantalum, tungsten, or ruthenium as taught by Park ‘548 to eliminate lattice constant mismatch between said first electrode and said fourth layer.

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the objection to the specification made in the non-final rejection filed 8 December 2021.  The objection to the specification has been withdrawn.
Applicant’s amendments to claim 1 are sufficient to overcome the prior 35 U.S.C. 112(a)&(b) rejections of claims 1 and 3-12 made in the non-final rejection filed 8 December 2021.  The prior 35 U.S.C. 112(a)&(b) rejections of claims 1 and 3-12 have been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Watanabe et al. (“Magnetic Properties of CoFeB-MgO Stacks with Different Buffer-Layer Materials (Ta or Mo)”); and Almasi et al. (“Effect of Mo Insertion Layers on the Magnetoresistance and Perpendicular Magnetic Anisotropy in Ta/CoFeB/MgO Junctions”) teach magnets comprising layers of tantalum or molybdenum.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826